Citation Nr: 9927567	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-48 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include service connection secondary to a service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from July 1978 to November 
1982.  

The appeal arises from a rating decision dated in April 1996 
in which the Regional Office (RO) denied service connection 
for hearing loss, a left knee disorder, and residuals of an 
inservice injury to the right knee.  The veteran subsequently 
perfected an appeal of that decision.  In June 1997, the RO 
granted service connection for status post anterior cruciate 
ligament (ACL) reconstruction of the right knee and assigned 
a 10 percent evaluation for that disability, effective in 
March 1996.  Notice of that decision and the right to appeal 
said decision was sent to the veteran in July 1997; however, 
a timely notice of disagreement with the decision to assign 
no more than a 10 percent rating for the service-connected 
right knee disability was not received.  Therefore, that 
decision is final.  38 C.F.R. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (1998).  

The Board of Veterans' Appeals (Board) remanded the case in 
February 1998 in order to schedule the veteran for a hearing 
before a member of the Board; and a hearing was held at the 
RO in July 1998 before the undersigned.  At that hearing, the 
veteran withdrew his claim for entitlement to service 
connection for hearing loss.  He also presented a claim for 
entitlement to an increased evaluation for his service-
connected right knee disability, and that issue was referred 
to the RO in another remand issued in January 1999, in 
accordance with Robinette v. Brown, 8 Vet. App. 69 (1995).  

In a June 1999 rating decision, the RO denied an evaluation 
in excess of 10 percent for the veteran's service-connected 
right knee disability.  Notice of that decision and the right 
to appeal said decision was sent to the veteran in June 1999; 
however, a notice of disagreement has not been received.  



FINDING OF FACT

No competent medical evidence is of record that would 
establish that the veteran currently has a disability of the 
left  knee which is causally related to service or to any 
incident or event therein, or which shows that such a 
disability is etiologically related to his service-connected 
right knee disability or has been aggravated by a service-
connected disability.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a left knee disability, to include service connection 
secondary to a service-connected right knee disability, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Additionally, secondary service connection for a disability 
is warranted when that disability is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  Secondary service connection is 
also warranted for a disability when that disability is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Board also notes that the veteran must submit evidence 
that a claim for entitlement to service connection benefits 
is well-grounded.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one which is plausible; that is meritorious on its 
own and capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Unlike civil actions, the 
Department of Veterans Affairs (VA) benefit system requires 
more than just an allegation.  The veteran must submit 
supporting evidence that is sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

While copies of the veteran's service medical records show 
treatment for a right knee injury, they show no complaints, 
injuries or diagnoses regarding the veteran's left knee.  
However, the veteran testified at the Board hearing in July 
1998 that he injured his left knee at the same time he 
injured his right knee during service when he was 
parasailing.  He also testified that he later twisted his 
knee playing basketball, but it is unclear whether he was 
referring to his left or right knee.  As noted above, the 
veteran is service-connected for a right knee disability.  
The veteran also testified that he did not start having 
problems with his left knee until years afterwards after 
service.  At the Board hearing and at a RO hearing in 
February 1997, he testified that he had not received 
treatment for his left knee but that he had left knee 
problems because he was compensating for his service-
connected right knee disability.  The veteran also indicated 
that a specific physician had also expressed that opinion.  
The RO specifically asked the veteran to provide such an 
opinion from that physician, in accordance with the Board's 
January 1999 remand.

The veteran submitted copies of private medical records which 
pertain mostly to treatment for his right knee disorder.  
According to a private medical record dated in November 1995, 
the veteran noted that his left knee had given him long term 
problems since paratrooping.  In discussing treatment for the 
veteran's right and left knee complaints, the examiner, at 
that time, related "[o]n the left knee his symptoms are not 
workman's comp related or long standing..."  In another 
private medical record dated in March 1999, it was noted that 
the veteran felt that he favored his right knee and that that 
had caused some aching pain in his left knee and some 
catching anteriorly.  

Thus, the private medical records include a history of the 
veteran having injured his left knee in service and the 
veteran's opinion that his left knee complaints are related 
to his right knee disorder.  However, where the determinative 
issue involves a question of medical diagnosis, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  As a layperson, the veteran is not competent to link 
any current left knee disability to his service-connected 
right knee disability.  Moreover, the veteran has not 
submitted a competent opinion of such a relationship.  

Additionally, the veteran underwent a VA examination in May 
1997, at which the veteran reported that he sustained 
injuries to both his knees in service while participating in 
a training exercise involving parasailing.  The examiner 
diagnosed chondromalacia patellar left knee.  The examiner 
also related "[a]s far as the left knee is concerned, it 
appears that he has some mild chondromalacia patella however 
I am unable to connect or link this to his right knee problem 
at this time."  

While the Board generally finds the veteran's contentions and 
testimony credible for the purpose of determining whether his 
service connection claim is well-grounded, the Board points 
out that, at the RO hearing in February 1997, the veteran was 
asked if his left knee injury occurred at the same time as 
the right knee injury while parasailing.  The veteran 
responded:

Negative sir.  My left knee was in 
excellent shape and I hadn't had any 
problem with it until I started to 
compensate so much more from my right 
knee.  That now it's getting to the point 
where I don't hurt, that much as in 
swelling, on my left, it's just the point 
of you know, locking up.  But this other 
leg has been compensating for so long for 
the other one actually to the point of 
actually wearing out more.  

The veteran was asked "[s]o this is not from an injury, it's 
from the wear and tear based on the failure of the right knee 
to do its job?"  The veteran responded "[e]xactly, sir."  

Regardless of the inconsistencies in the history reported by 
the veteran, he has submitted no competent evidence tending 
to show that he currently has a disability of the left knee 
which is the result of an injury is service or that such a 
disability is etiologically related to his service-connected 
right knee disability or has been aggravated by that service-
connected disability.  Therefore, the Board finds that the 
claim for entitlement to service connection for a left knee 
disorder, to include service connection secondary to a 
service-connected right knee disability, is not well-
grounded.  

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim, to include 
affording him a VA examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5107.  Further, if the veteran does 
not submit a well-grounded claim, the appeal of the claim 
must fail.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for the disability at 
issue in this case.  Under the circumstances, the VA has no 
further duty to assist the veteran in developing a well-
grounded claim for entitlement to service connection for a 
left knee disorder, to include service connection secondary 
to a service-connected right knee disability.  Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Finally, the Board notes that the RO's failure to find the 
claim for entitlement to service connection for a left knee 
disorder, to include service connection secondary to a 
service-connected right knee disability, not well-grounded 
constitutes harmless error.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  




	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

